Title: To John Adams from Benjamin Rush, 2 July 1788
From: Rush, Benjamin
To: Adams, John


          
            Dear Sir,
            Philadelphia July 2nd: 1788.
          
          Permit an old friend to congratulate you upon your safe arrival in your native country. I rejoiced in reading, of the respectful manner in which you were received by your fellow Citizens. you serve a grateful & enlightned people. may you long continue to enjoy their Confidence, & may they long—very long continue to enjoy the benefits of your patriotism & knowledge.—
          I have to thank you for many short letters during your Absence from America, but I owe more than I can express to you, for your excellent Volumes upon goverment. They shall be the Alcoran of my boys upon the great Subject of political happiness.— You have laid

the world & posterity under great Obligations by your researches. I am not more satisfied of the truth of the first axioms any one proposition in Euclid than I am of the truth of your leading propositions in goverment.— Go on my dear friend in removing the rubbish of ignorance & prejudice from the Minds of your fellow Citizens. We live in an important Æra, and in a new Country. Much good may be done by individuals, & that too in a short time.
          America has ever appeared to me to be the theatre in which human nature will receive its greatest civil & literary—and religious honors.— Now is the time to sow the Seeds of each of them. Providence seems to have intended you to have a material hand in this business. your labors for your country are only beginning. I hope—I expect—nay more—I am satisfied I shall see you in One of the first posts of the new goverment.— The Citizens of Pennsylvania will joyfully concur in this measure, especially if the southern & Eastern states should gratify them by fixing the Seat of Congress on the Delaware. This must be the compensation for their placing a citizen of Virginia in the Presidents Chair, and a citizen of New England in the Chair of the Senate.
          The new goverment will demolish our Balloon Constitution. If it had no Other merit, this would be eno’ with me.— But it has a thousand other things to recommend it. It makes us a Nation. It rescues us from Anarchy—& Slavery.— It revives Agriculture & commerce. It checks moral & political iniquity. In a word, it makes a man both willing to live, & to die.— To live, because it opens to him fair prospects of great public & private happiness. To die, because it ensures peace—[and] order— Safety—& prosperity to his children.
          Your letter, enclosing one from the German Chaplain of the king of Britain came safe to hand. The packet of this day will carry and Answer to Mr Milhoff enclosing Vouchers of the life &c of the german lady After whom he enquires.—
          My dear Mrs Rush joins me in most [res]pectful Compliments & congratulations to Mrs Adams.— We count five living, out of eight Children. Our Eldest boy will act the part of a young Midshipman on board the Ship Union which is to make a distinguished part of our procession in honor of the establishment of the new goverment.
          With every possible mark of respect and esteem, I am dear Sir your / Affectionate Old friend / & humble Servant
          
            Benjn Rush.
          
        